Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/123,346, filed on 12/16/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. 
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
“send and receive information …”; “sending, …, while the mobile shop is loaded with one or more first items and performs patrol selling, a discount instruction…”, “outputting, …. Information…”, 
The “send and receive and outputting”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain processes or  methods of organizing human activity, advertising, marketing or sales activities or behaviors. The apparatus  for sending discounts  based on  vacant space or inventory of items.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites main limitations, such as, “send and receive information with the mobile shop”; “sending, …, while the mobile shop is loaded with one or more first items and performs patrol selling, a discount instruction…”, “outputting, …. Information…”,  These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a mobile shop”, from the instant disclosure, 
“…While a mobile shop which is configured to be loaded with items  
according to vacant spaces is loaded with one or more first items and performs patrol selling, the controller sends a discount instruction, to the mobile shop, to discount the one or more first items upon receipt of a request, from a terminal apparatus, for patrol selling of a second item not loaded in the mobile shop. 
[0008] A control apparatus of a mobile shop according to the present disclosure is mounted in a mobile shop that is configured to be loaded with 
items according to vacant spaces. …”, paragraphs 7-8.  FIG. 3 is a diagram illustrating a configuration example of a mobile  shop. 

“the server apparatus”, from the instant disclosure,
“[0007] A server apparatus according to the present disclosure includes:  a communication interface; and  a controller configured to send and receive information via the communication interface….”, paragraph 7. 

from a terminal apparatus”, it seems it is not part of the method. It is just a tangential device. “FIG. 4 is a diagram illustrating a configuration example of a consumer terminal apparatus; 

 “a mobile shop”, “the server apparatus” and “from a terminal apparatus”, all these elements are recited in the claims in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“a mobile shop”, “the server apparatus” and “from a terminal apparatus”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“send and receive information with the mobile shop”; “sending, …, while the mobile shop is loaded with one or more first items and performs patrol selling, a discount instruction…”, “outputting, …. Information…”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a mobile shop”, “the server apparatus” and “from a terminal apparatus”, were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  “a mobile shop”, “the server apparatus” and “from a terminal apparatus”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system (a mobile shop according to Fig. 3).

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claims 9, 10 and  11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an information processing system, a control apparatus and a non-transitory storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system (a server apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-8 and 14-20, the claims recite elements such as	“wherein the controller is configured to send the discount instruction to the mobile shop on condition that the second item is to be loaded into the mobile shop in patrol selling performed after the patrol selling of the one or more first items”, “wherein the controller is configured to change the discount amount in the discount instruction according to a vacancy status for spaces in the mobile shop”, “wherein the controller is configured to change the discount amount in the discount instruction according to a remaining segment of the patrol selling of the one or more first items”, “wherein the controller is configured to determine, from among the one or more first items, an item to be discounted in the discount instruction according to an attribute of the second item or a space required for loading the second item”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 7, 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of US Pg. Pub. No. US 20130041752 (Crum).

As to claims 1, 9, 10, 11, 12 and 13, Atchley discloses a server apparatus comprising:
a communication interface (Fig. 1 see at least  interfaces elements 128, 106, 114); and
a controller configured to send and receive information via the communication interface (see central computer system, element 106 Fig. 1), 

wherein while a mobile shop 
(“[0064] FIGS. 2A and 2B illustrate some embodiments of a motorized transport unit 202 [Examiner interprets as mobile shop], similar to the motorized transport unit 102 shown in the system of FIG. 1. In this embodiment, the motorized transport 202 takes the form of a disc-shaped robotic device having motorized wheels (not shown), ….. It is noted that in other embodiments, the motorized transport unit may have other shapes and/or configurations, and is not limited to disc-shaped. For example, the motorized transport unit may be cubic, octagonal, triangular, or other shapes…”, paragraph 64, “…It is understood that in some embodiments, the motorized transport unit 202 may be configured to detachably engage other types of movable item containers, such as rocket carts, flatbed carts or other mobile baskets or platforms….”, paragraph 65),

a mobile shop which is configured to be loaded with items according to vacant spaces is loaded with one or more first items and performs patrol selling
(“[0063] In addition to detachably coupling to movable item containers 104 (such as shopping carts), in some embodiments, motorized transport units 102 can move to and engage or connect to an item display module 130 and/or an item storage unit or locker 132. For example, an item display module 130 may take the form of a mobile display rack or shelving unit configured to house and display certain items for sale [Examiner interprets as to be loaded with items according to vacant spaces] …”, paragraph 63.
“[0109] In some embodiments, a motorized transport unit (MTU) system may be a progressively intelligent system with the capabilities of integrating smart devices, internet, cell services, indoor and outdoor location, and many other features that enhances the safety and enjoyment of customers and associates in a shopping space. An MTU may be configured for intelligent steering by using a concert of sensors, voice recognition, geo-location, predetermined routes, boundaries, store map, intelligent tag, GPS, compass, smart device, and “bird's eye view” video analytics [Examiner interprets as performs patrol selling]to select the optimal path to travel to perform various tasks….”, paragraph 109),

the controller sends a discount instruction, to the mobile shop, to discount the one or more first items upon receipt of a request, from a terminal apparatus, for patrol selling of a second item not loaded in the mobile shop
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127.
“[0183] The customer can respond to the offer of the one or more companion products [Examiner interprets as the controller sends a discount instruction]by acknowledging an interest in purchasing the one or more companion products [Examiner interprets as second item not loaded in the mobile shop],…”,. The acknowledgment may be made through a verbal statement (e.g., “yes”, “I would like to buy that”,  paragraph 183).

respond to the offer of the one or more companion products , paragraph 183. 

However, Crum explicitly discloses for patrol selling of a second item not loaded in the mobile shop
(“0069] A coupons to card icon 556, when actuated, may provide the ability to peruse manufacturer coupons, select one or more coupons of interest, and load those coupons to a shopper rewards card for future use.  For example, clicking on the coupons to card icon 556 may direct the mobile phone 50 to a listing of active coupons by category, manufacturer, and/or store and enable the shopper to load those coupons to a shopper rewards card, to multiple shopper rewards cards, and/or to the application for future use [Examiner interprets as second item not loaded in the mobile shop]…”, paragraph 69).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Crum’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discounts for future merchandise in order to  enhance the shopping experience (see Crum abstract  and paragraph 2).

The Examiner notes that recitation such as “for patrol selling of a second item not loaded in the mobile shop …”  is considered  intended use. Claim scope is not limited 
 Also recitation of the intended use of the apparatus (system) must result in a structural difference between the claimed apparatus and the prior art in order to patentably distinguish the claimed apparatus from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP  2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

As to claim 10, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner and further discloses
upon receiving the discount instruction, the control apparatus outputs information for discounting the one or more first items (Atchley discloses “…The system may select items the customer may be interested in purchasing based on one or more of the customer's past purchase history, the customer's demographic, the entered shopping list, store discounts…”, paragraph  127).
As to claim 9, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner.

As to claim 11, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner.
As to claim 12, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner.
As to claim 13, it comprises the same limitations than claim 10 above, therefore is rejected in the same manner.

As to claims 2 and 14, Atchley discloses
wherein the controller is configured to send the discount instruction to the mobile shop 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, Crum explicitly discloses
on condition that the second item is to be loaded into the mobile shop in patrol selling performed after the patrol selling of the one or more first items
(“0069] A coupons to card icon 556, when actuated, may provide the ability to peruse manufacturer coupons, select one or more coupons of interest, and load rewards card for future use.  For example, clicking on the coupons to card icon 556 may direct the mobile phone 50 to a listing of active coupons by category, manufacturer, and/or store and enable the shopper to load those coupons to a shopper rewards card, to multiple shopper rewards cards, and/or to the application for future use [Examiner interprets as second item not loaded in the mobile shop]…”, paragraph 69).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Crum’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discounts for future merchandise in order to  enhance the shopping experience (see Crum abstract  and paragraph 2).

As to claims 7 and 19, Atchley does not expressly disclose but Crum discloses
wherein the controller is configured to notify another terminal apparatus of discounting of the one or more first items
(“…Optionally, the application may be configured to interface with and automatically post updates to one or more social networking applications without manual prompting by a shopper…”, paragraph 64.
“[0075] Selection of A Friend will enable the shopper to manually or automatically convert all or a portion of the check-in dollars to a desired non-charitable third party. Optionally, the pecuniary interest may be loaded onto a third party's shopper rewards card associated with a store. Alternatively or additionally, the Alternatively, the pecuniary interest may be mailed or electronically sent (e.g., via e-mail, via EFT, via a social networking application) to a third party in the form of coupons, points, gift cards, cash, check, etc…”, paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Crum’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to automatically notify to friends [another terminal] of a social network in order to to enable a shopper to share product reviews, share details regarding sales, and/or share information concerning further pecuniary rewards (Crum paragraphs 64-65).

Claims  3, 6 , 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of US Pg. Pub. No. 20130041752 (Crum) and in view of  US Pg. Pub. No. 20190213533 (Green).

As to claims 3, 6, 15  and 18, Atchley discloses  
wherein the controller is configured to send the discount instruction to the mobile shop 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, but  Green explicitly discloses
on condition that the mobile shop does not have a vacant space for loading the second item
(Green discloses “[0005] Often, the DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets as on condition that the mobile shop does not have a vacant space for loading the second item]. These products may be offered for sale directly from the mobile storefront inventory, through a catalog, at a brick and mortar storefront, or even by way of e-commerce…”, paragraph 5 and paragraph 4.
“…The flexibility provided by the systems and methods allow a mobile storefront to be ready to serve its customers. In addition, the mobile storefront can identify promotions or new products that may be determined to be of potential interest to a customer, and target the customer with related information….”, paragraph 35.

wherein the controller is configured to determine, from among the one or more first items, an item to be discounted in the discount instruction according to an attribute of the second item or a space required for loading the second item
offers more products for sale than there is space available in a single mobile storefront [Examiner interprets an item to be discounted in the discount instruction according to … a space required for loading the second item]. These products may be offered for sale directly from the mobile storefront inventory, through a catalog, at a brick and mortar storefront, or even by way of e-commerce…”, paragraphs 5 and paragraph 35).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Green’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discounts whenr DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets as on condition that the mobile shop does not have a vacant space for loading the second item] in order to support  limited capacity of an inventory  and, therefore, must limit the inventory available for immediate sale (Green paragraph 3).

Claims  4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of US Pg. Pub. No. 20130041752 (Crum) and in view of  US Patent No. 8,712,857 (Adornato).

As to claims 4 and 16, Atchley discloses  
wherein the controller is configured to send the discount instruction to the mobile shop 
725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, but  Adornato explicitly discloses
wherein the controller is configured to change the discount amount in the discount instruction according to a vacancy status for spaces in the mobile shop
(“…(11) Yet another possible input to the system includes inventory data. …. Such inventory information may be used in a positive manner, such as an input for possible offers of an upsell, or in a negative manner, such as where a potential upsell has been determined but is …based upon its …inventory status….”, 3:63-67 and 4:1-5.
“… In essence, this aspect of the invention could enable the merchant 132 or 133 to offer varying levels of discounts as upsell items 1408 to … users 131, if necessary to boost ticket sales and attendance at the event….”, 41:1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adornato’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to change .

Claims  5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of US Pg. Pub. No. 20130041752 (Crum) and in view of  US Pg. Pub. No. 20190025066(Wang).

As to claims 5 and 17, Atchley discloses  
wherein the controller is configured to send the discount instruction to the mobile shop 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, but  Wang explicitly discloses
wherein the controller is configured to change the discount amount in the discount instruction according to a remaining segment of the patrol selling of the one or more first items
91 specifies a promotion target member shop not around the route but around the destination as a coupon-provider member shop [Examiner interprets as discount amount in the discount instruction according to a remaining segment of the patrol selling of the items]. Meanwhile, out of the member shops having a target customer image that matches the segment of the user, the specification section 91 specifies a member shop around the route as a coupon-use member shop…”, paragraph 154.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discount based on any kind or constrain or rule such as destination [remaining segment of the patrol] in order to increase sales of merchandise.

Claims  8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of US Pg. Pub. No. 20130041752 (Crum) and in view of  US Pg. Pub. No. 20170010610 (Xu).

As to claims 8 and 20, Atchley discloses  
mobile shop is to be loaded with the second item

areas that may be dynamic in terms of the physical structures occupying the space or area and objects, items,..”, paragraph 40).

Atchley does not expressly disclose but   Xu discloses dynamic customer demand [Examiner interprets as notify the terminal apparatus that the mobile shop is to be loaded with the second item]
(“[0001] The described embodiments relate to techniques for fulfilling customer … orders using a dynamic and integrated arrangement of mobile stores”, paragraph 1.
“…fulfill dynamic customer demand. Moreover, the delivery technique may offer improved service (such as a faster and more-reliable delivery time) to the customer, which may improve customer satisfaction and loyalty…”, paragraph 30.
“…the decisions may be dynamically adapted based at least in part on current orders received by system 100 (e.g., using a machine-learning technique to dynamically update a predictive model)…”, paragraph 48.
“[0033] We now describe some embodiments of the delivery technique. FIG. 1 presents a block diagram illustrating an example of a system 100, which may include components, such as: a fulfillment hub 110, mobile stores 112 (which are sometimes referred to as 'mobile trucks,' 'mobile retail establishments,' or 'mobile fulfillment platforms ' ), one or more optional mobile hubs 114, and/or an electronic device 116 (such as a computer or a server). In system 100, electronic device 116 may communicate with one or more other components in system 100 using wired and/or wireless communication. Moreover, electronic device 116 may communicate
with one or more electronic devices 118 associated with customers of system 100 (such as cellular telephones, stations, another type of electronic device, etc.) using wired and/or wireless communication. For example, the wireless
communication may be compatible with an IEEE 802.11 standard. …”, paragraph 33 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to dynamically dynamic and integrated arrangement of mobile stores and merchandise in order to provide a superior customer experience (Xu paragraph 47).

The Examiner notes that recitation such as “mobile shop is to be loaded with the second item …”  is considered  intended use. Claim scope is not limited by claim language that suggests or makes optional. Although, claim language that suggests or makes optional is given little patentable weight, the reference is provide for the sake of compact prosecution.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“An agent-based framework for impulse-induced mobile shopping”. IEEE. 2004.  This article elaborates in the popularity of Internet and the emergence of wireless technology have changed people's lifestyle This article elaborates in mobile shopping related research topics and  how to design a framework to provide timely shopping, location, and decision-making information to mobile shoppers to help them conduct transactions promptly and efficiently. This study presents an agent-based framework to fulfill the requirement of impulse-induced mobile shopping. The proposed framework utilizes agent technology, location-based information, and user preferences to provide an environment that is capable of responding to users' shopping needs at the point of impulse generation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/22/2022